Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because of the following informalities:

In Figure 2, insert reference numerals “2a~2d” and a corresponding lead line to identify the charging device.
In Figure 2, insert reference numeral “3a~3d” and a corresponding lead line to identify the exposure unit.
In Figure 2, insert reference numerals “4a~4d” and a corresponding lead line to identify the developing device.
In Figure 2, insert reference numeral “21” and a corresponding lead line to identify the secondary transfer power supply.
In Figure 2, insert reference numeral “23” and a corresponding lead line to identify the primary transfer power supply.
.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description:

Figure 1:	4b, 4c, 4d, 5b, 5c, 5d, 41b, 41c, 41d, N1b, N1c, N1d

  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0008], line 23, change “with the amount” to --- with an amount ---.
In paragraph [0027], line 8, after “image-forming portions” insert --- a to d --.
In paragraph [0027], line 9, after “image-forming portion” insert --- a to d ---.
In paragraph [0033], line 6, change “a plurality” to --- the plurality ---.
In paragraph [0033], line 6, after “primary transfer members” insert --- 6a to 6d ---.
In paragraph [0034], line 1, delete --- second ---.
In paragraph [0034], line 1, delete --- third ---.
In paragraph [0034], line 2, delete --- fourth ---.
In paragraph [0034], line 7, change “the transfer material” to --- a transfer material ---.
In paragraph [0034], line 8, change “the sheet feeder” to --- a sheet feeder ---.

In paragraph [0037], line 3, change “color toners” to --- color toner images ---.
In paragraph [0039], line 2, after “apparatus” insert --- 100 ---.
In paragraph [0042], line 5, change “an exposure control unit” to --- the exposure control unit ---.
In paragraph [0043], line 2, after “device” insert --- 30 ---.
In paragraph [0044], line 1, after “belt cleaning device’ insert --- 16 ---.
In paragraph [0047], line 11, after “intermediate transfer belt” insert --- 10 ---.
In paragraph [0052], line 4, after “base layer” insert --- 81 ---.
In paragraph [0056], lines 1, 3, and 5, change “electrically conductive material” to --- electrical resistance adjuster 43 ---.
In paragraph [0062], lines 2 and 5, after “toner base particle” insert --- Tp ---.
In paragraph [0062], lines 5 and 7, after “protrusion” insert --- e ---.

In paragraph [0071], line 3, is “h80” correct?
In the abstract, line 6, change “the counter” to --- a counter ---.
In the abstract, line 6, change “the amount” to --- an amount ---.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 10, and 13 are objected to because of the following informalities:  
Claim 1, line 23, change “with the” to --- with an ---.
Claim 2, line 2, change “the printing ratio” to --- a printing ratio ---.
Claim 10, line 23, change “with the amount” to --- with an amount ---.
Claim 13, line 2, change “the printing ratio” to --- a printing ratio ---.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
	Claims 1-9 and 15-18 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image-forming apparatus including: an image-bearing member configured to bear a toner image; a developing unit, which includes a storage portion configured to accommodate toner and a developing member configured to develop a latent image formed on the image-bearing member with the toner; a movable endless intermediate transfer member configured to be in contact with the image-bearing member, form a primary transfer portion; a transfer member configured to be in contact with the intermediate transfer member, form a secondary transfer portion, and transfer the toner image from the intermediate transfer member to a transfer material in the secondary transfer portion; a cleaning blade that is located downstream of the secondary transfer portion and upstream of the primary transfer portion in 

Claims 10-14, 19 and 20 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image-forming apparatus including: an image-bearing member configured to bear a toner image; a developing unit, which includes a storage portion configured to accommodate toner and a developing member configured to develop a latent image formed on the image-bearing member with the toner; a movable endless intermediate transfer belt configured to be in contact 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishio et al (US 2021/0302900 A1) disclose an image-forming apparatus in which a blade has a coating layer on its surface facing an intermediate transfer belt, the coating layer containing an organosilicon polymer.
Ishio et al (US 11,209,767 B2) disclose an image-forming apparatus using a toner having an organosilicon polymer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
January 6, 2022